Name: Commission Regulation (EC) No 2569/2001 of 20 December 2001 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 2002 fishing year
 Type: Regulation
 Subject Matter: fisheries;  agricultural structures and production;  trade policy;  public finance and budget policy
 Date Published: nan

 Avis juridique important|32001R2569Commission Regulation (EC) No 2569/2001 of 20 December 2001 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 2002 fishing year Official Journal L 344 , 28/12/2001 P. 0042 - 0043Commission Regulation (EC) No 2569/2001of 20 December 2001fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 2002 fishing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products(1), as amended by Commission Regulation (EC) No 939/2001(2), and in particular Article 21(5) and (8) thereof,Whereas:(1) Regulation (EC) No 104/2000 provides for financial compensation to be paid to producer organisations which withdraw, on certain conditions, the products listed in Annex I(A) and (B) to that Regulation. The amount of such financial compensation should be reduced by standard values in the case of products intended for purposes other than human consumption.(2) Commission Regulation (EEC) No 1501/83 of 9 June 1983 on the disposal of certain fishery products which have been withdrawn from the market(3) specifies the ways of disposing of the products withdrawn. The value of such products should be fixed at a standard level for each of these modes of disposal, taking into account the average revenues which may be obtained from such disposal in the various Member States.(3) Under Article 7 of Commission Regulation (EC) No 2509/2000 of 15 November 2000 setting detailed rules for the application of Council Regulation (EC) No 104/2000 as regards financial compensation on certain fishery products(4), special rules provide that, where a producer organisation or one of its members puts its products up for sale in a Member State other than the country in which it is recognised, the body responsible for granting the financial compensation must be informed. This body is the one in the Member State in which the producer organisation is recognised. The standard value deductible should therefore be the value applied in that Member State.(4) The same method of calculation should be applied to advances on financial compensation as provided for in Article 6 of Regulation (EC) No 2509/2000.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1For the 2002 fishing year, the standard values to be used in calculating financial compensation and associated advances for products withdrawn from the market by producer organisations, intended for purposes other than human consumption, are hereby fixed as set out in the Annex hereto for each of the uses shown.Article 2The standard value to be deducted from financial compensation and associated advances shall be that applied in the Member State in which the producer organisation is recognised.Article 3This Regulation shall enter into force on 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 132, 15.5.2001, p. 10.(3) OJ L 152, 10.6.1983, p. 22.(4) OJ L 289, 16.11.2000, p. 11.ANNEX>TABLE>